           Case 1:19-cv-01798-PKC-LB Document 4 Filed 03/29/19 Page 1 of 2 PageID #: 19

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________
 YURI KOLBASYUK, on behalf of himself and all others
    EDWARD
      FEDOR
 similarly       SHOMER, on behalf of himself and all
                ANTONOV,
           situated,                                               )
  VICKIY
  ISTER
 PAVEL
CHANA        ZIELEY
         NATANELOVA,
           KIRSON,
           WALTER,   otherson
                          on similarly
                          a/k/a VICKY
                               behalf
                              behalf     situated,
                                      ofof  PLEVRITIS,
                                          herself and all
                                            plaintiff       on     )
  others similarly situated,
  behalf of plaintiff and a class,                                 )
 and a class
                                                                   )
                             Plaintiff(s)                          )
                                                                   )
                                 v.                                        Civil Action No. 19-cv-1798 PKC-LB
                                                                   )
   ONLINE
 DYNAMIC  INFORMATION
 FIRSTSOURCE
 NATIONWIDE
 CAPITAL    RECOVERY   SERVICES,
              ADVANTAGE,
              CREDIT,
         MANAGEMENT   INC LLCLP INC.LLC
                       SOLUTIONS,
                    SERVICES,        d/b/a                         )
                   ONLINE COLLECTIONS
                                                                   )
                                                                   )
                                                                   )
                            Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) ONLINE   INFORMATION SERVICES, INC.
                                       FIRSTSOURCE
                                        NATIONWIDE        ADVANTAGE,
                                                        CREDIT,         LLC LP
                                                                INCSERVICES,
                                    C/O DYNAMIC       RECOVERY
                                                          SERVICESOLUTIONS,
                                                                    COMPANY LLC
                                          CAPITAL MANAGEMENT
                                        CORPORATION
                                       c/o
                                        C/OCT
                                          698
                                        135    Corporation
                                             CORPORATION
                                              1/2 SOUTH
                                             Interstate      System
                                                             SERVICE
                                                          OGDEN
                                                        Blvd          COMPANY
                                                                  STREET
                                    80 STATE STREET
                                       28  Liberty
                                        80BUFFALO, Street
                                           STATE STREET
                                                     NEW YORK,
                                                           12207 14206
                                        Greenville,
                                    ALBANY,          SC
                                              NEW YORK   29615
                                       New   York, NEW
                                        ALBANY,    NY 10005
                                                         YORK, 12207-2543




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                 JOSEPH&COHEN
                                 COHEN
                                 DANIEL    H.MIZRAHI
                                               MIZRAHI  LAW, P.C.
                                                      LLP
                                                    PLLC
                                        300 CADMAN PLAZA WEST
                                        12TH FLOOR
                                        BROOKLYN, NEW YORK 11201



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

             3/29/2019                                                         s/Kimberly Davis
 Date:
                                                                                        Signature of Clerk or Deputy Clerk
           Case 1:19-cv-01798-PKC-LB Document 4 Filed 03/29/19 Page 2 of 2 PageID #: 20

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
